Citation Nr: 0712266	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970 and from September 1990 to May 1991.  He had additional 
periods of service on inactive duty and active duty for 
training status.

The instant appeal arose from a February 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for a left knee disorder.


FINDING OF FACT

A left knee disorder is not related to service or a service-
connected disability.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by the 
veteran's active military service, including as due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a left knee 
disorder.  He contends he sustained a left knee injury in 
service which led to his current left knee problems.  
Alternately, he contends that his left knee disability is the 
result of an uneven gait caused by his service-connected 
right knee disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Secondary service 
connection may be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  A disability is 
service connected if it is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(2006).  38 C.F.R. § 3.310 was recently amended.  71 Fed. 
Reg. 52744 (Sept. 7, 2006).  However, as the earlier version 
of the regulation is more favorable to the veteran, the new 
version of the regulation will not be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In any event, the 
regulatory amendment cannot be applied prior to its effective 
date in October 2006.  38 U.S.C.A. § 5110(g) (West 2002).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran suffers from a left knee disorder 
due to service or a service-connected disability.  Service 
medical records dated in 1996 reveal minimal abnormality of 
the left knee on examination, but provide an impression of 
degenerative joint disease of the left knee.  

While the veteran was performing inactive duty training in 
March 2000 he reported pain in the left knee during physical 
fitness training, and X-rays showed mild degenerative 
changes.  Subsequent to that time, VA treatment records note 
complaints of left knee pain with minimal clinical findings.  
The veteran underwent arthroscopy and partial medial 
meniscectomy in 2003.  More recent treatment records show the 
knees are stable.  See May 2006 VA treatment record.

The most recent VA examination report, dated in 2006, does 
not diagnose a ratable left knee disability.  The examiner 
found no evidence of osteoarthritic changes on X-ray, and the 
diagnosis was "left knee pain with minimal clinical 
findings."  Without evidence showing that a disease or 
disability is present, service connection is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even assuming the existence of a current left knee 
disability, the preponderance of the medical evidence is 
against the claim with regard to any sort of possible causal 
relationship or nexus between any currently diagnosed left 
knee disorder and service or the veteran's service-connected 
right knee disorder.  Statements by the veteran to the effect 
that he has a left knee disorder that is the result of 
service or his service-connected right knee disorder do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).

The positive medical nexus evidence consists of two 
statements, dated in 2000 and 2003, from a VA physician's 
assistant (PA) which indicate a relationship between service 
and the veteran's current left knee condition.  In 2000, the 
PA was provided a form which noted that the veteran had filed 
a claim for compensation for a left knee disorder as the 
result of his right knee disorder and an altered gait and 
requested a medical opinion as to whether the claimed 
disability was related to the treatment the veteran received 
while in service.  The PA simply circled an option "yes it 
is at least possible".  In a 2003 VA treatment record, the 
PA noted, "I have reviewed [the veteran's] military medical 
records for his left and right knee conditions and it is my 
opinion that it is as likely as not or at least possible 
these disabilities began in the service."

The negative medical nexus evidence includes a 2006 VA 
examination report which noted there was no osteoarthritis or 
other abnormality revealed by X-rays of the left knee joint 
and diagnosed "left knee pain with minimal clinical 
findings."  The examiner, a medical doctor, stated, "I do 
not feel that the patient.s [sic] left knee problems is a 
direct results [sic[ of his military experience.  The 
question at hand is whether or not the patient.s [sic] left 
knee problem is related to his service-connected right knee 
problem.  There is little clinical evidence that the patient 
has an abnormal gait or any other abnormalities that might 
lead to the change in the left knee other than normal 
degenerative changes secondary to age."

The Board finds the opinion of the medical doctor in 2006 to 
be more probative and persuasive than the opinion of the PA.  
This is so, first, because the Board finds the medical 
opinion of a medical doctor to be more persuasive than the 
medical opinion of a PA because more medical training and 
expertise is required in order to obtain an M.D. degree 
versus a PA certificate.  Second, the 2006 medical doctor's 
opinion is more persuasive because it was based on a review 
of the "huge" claims folders.  The PA's 2003 opinion, on 
the other hand, was based solely on a review of the service 
medical records, which make up a small portion of the 
relevant medical evidence in the claims folders.  Finally, 
the Board finds the opinion of the medical doctor to be more 
persuasive because he provided a rationale for his opinion 
while the PA provided no such rationale.  The medical doctor 
indicated that there was little clinical evidence of a gait 
problem that would explain the left knee problems and further 
concluded that any current left knee problems were the result 
of the normal aging process, as opposed to an injury or the 
impact of the service-connected right knee disability.  Thus, 
the preponderance of the evidence is against the claim for 
service connection for a left knee disorder, including as 
secondary to service-connected right knee disorder.

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of letters dated in 
2000, 2001, 2003, 2004, and January and November 2006.  The 
2000 letter was issued prior to the initial adjudication of 
the claim in 2001.  The 2001 letter advised him of the duty 
to assist and the duty to notify, and he was told of the 
requirements to establish a successful claim for service 
connection.  He was also advised of his and VA's respective 
duties in the 2001 and 2004 letters.  The January 2006 letter 
specifically requested the veteran to provide "any evidence 
in his possession" that pertained to his claim.  

Further, the November 2006 notice letter explained the 
assignment of disability ratings and effective dates.  
Regardless, such explanation is moot, given that service 
connection is denied in this case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, there can be no possibility 
of any prejudice to the veteran under the holding in Dingess.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  This case 
was remanded by the Board in 2004 for further development.  A 
VA examination with a medical opinion was developed in 2006.

Service medical records and service personnel records have 
been associated with the claims folder.  Service medical 
records have also been obtained from the veteran's National 
Guard office in New York.  Repeated requests for additional 
service medical or service personnel records from the 
National Personnel Records Center (NPRC), including 
verification of the dates of all the veteran's periods of 
inactive duty and active duty for training, have revealed 
that the NPRC record is incomplete and the veteran's reserve 
information is not a matter of record.  Thus, further 
attempts to develop this information would be futile.  The 
veteran has not identified any additional available evidence 
which is pertinent to the left knee claim adjudicated in this 
decision and where reasonable efforts have not been made to 
associate it with the claims folder.  In fact, he indicated 
in March 2006 that he had no further information or evidence 
to give VA to substantiate his claim.  The Board therefore 
finds that VA has satisfied its duty to notify and assist.  


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


